Hamilton App. Nos. C-020012, C-020013, C-020015, and C-020021, 146 Ohio App.3d 526, 2002-Ohio-1634. This cause is pending before the court as an appeal from the Court of Appeals for Hamilton *1521County. Upon consideration of the motion of the city of Cincinnati for leave to file additional authority,
IT IS ORDERED by the court that the motion for leave to file additional authority be, and it hereby is, granted, and the city of Cincinnati may file the citation of the additional authority -within seven days of the date of this entry.